Baylies, J.,
delivered the opinion of the Court. — The two first points, which the defendant makes, were decided by this Court at their last term in this action, and are not now open for discussion. — (3 Vt. Rep. 485.) The other points urged by the defendant in argument, may be considered together, and disposed of at once. The defendant contends that depositing-the money at the bank, was no payment of the .notes. Shouldtbe plaintiffinstitute a suit on these notes, the makers, in order to defeat a recovery against them for damages and costs, would be obliged to plead the payment at the bank with a profert m curia. To establish this position, several cases are referred to, in which the following principles are disclosed : To an action upon a promissory note to pay money ata day and place certain, the defendant pleads in bar,-in effect, that he was, at the day and place appointed, ready with his money to discharge his promise, but the promissee was not there to receive it; and that the money has ever since remained at the place for the promissee’s use. The plea was held bad, for want of a profert incuria. — (17 Mass. 389.J
In an action by the payee against the maker of a promissory note, payable at a particular place, a demand at the place specified is not a condition precedent to the plaintiff’s right of recovery, *404and need not therefore be averred in the declaration. (4 Con. Rep. 465.)
The holder of a bill of exchange need not show a demand of payment of the acceptor, any more than of the maker of a note. It is the business of the acceptor to show,, that he was ready, at- the day and place appointed,, but that no one came to receive the money, and that he was always ready, afterwards to pay. — (4 John. Rep. 183.,)
If a promissory note is made payable at a particular place,, ib an action against the maker, there is no necessity for proving, that it was presented there for payment. — (1 Camp. Rep. 425, n.)
In an action against the maker of a promissory note, expressed to be payable at a particular place, there is no necessity for proving it was presented there for payment. — (2 Camp. Rep. 498.)
In a count against the acceptor of a bill of exchange, stated to be accepted payable at S. & Co’s, it is sufficient to allege generally a request by the plaintiff to the defendant to pay the bills, without alleging, that it was presented for payment at the particular place. — (13 East, 459.)
If A make a promissory note payable to B, or order, with a memorandum upon it, that it will be paid at the house of C, who is A’s banker, and,in the course ol business, the note is indorsed to Cj, in an action by C against the endorser, it is not necessary to prove, an actual demand on A. If a note be made payable at a particular house, a demand of payment at that house isa demand on the maker. — (2 H. B. 509.}
It seems that as against the maker of a promissory note, or against the acceptor of a bill of exchange payable at a particular place, no averment in the declaration, or proof at the trial, of a demand of payment at the place designated is necessary. — (11 Wheat. 171.)
I am not disposed to question the correctness of the above principles ; but I do not see, that they can be applied, so as to affect the case at bar. In this case, the report of the auditor says, “that said two notes had been paid at the Geneva Rank by the signers thereof agreeably to the tenor o) said notes.” Where there was actual payment of the notes, as in this case, if the signers were sued on the notes, it would not be necessary for them to plead, that they were ready at the time and place, with their money to pay, &.C., and make proferí in curia, according to 17 Mass, 389 ; but they might plead payment specially, or give it in evi*405dence under the general issue. If the money was left at the bank with-some third person to pay over to Woods, when he called for it, without such person having any authority irom Woods to receive the money in payment of the notes, the facts should have been so stated in the report. But from the report, we are left to conclude, that Woods had an agent at the bank to receive the money, and give him notice. Payment to such agent was payment to Woods himjelf, and he should be accountable for the money received on the notes, and not for the notes themselves, which were rendered of no value by payment. The defendant’s exceptions to the report are overruled ; the report is accepted by the court, and judgement rendered thereon for the sums reported, with additional costs. The notes are to be disposed of according to saidreport.